Case: 12-14351   Date Filed: 04/09/2013   Page: 1 of 3




                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14351
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:09-cr-20632-KMM-1



UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

versus

NORRIS LUNDY,
a.k.a. Polo,

                     Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 9, 2013)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-14351     Date Filed: 04/09/2013   Page: 2 of 3


      Norris Lundy, a federal prisoner appearing pro se, appeals the district court’s

denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction, pursuant to

Amendment 750 to the Sentencing Guidelines. On appeal, Lundy asserts that he is

eligible for a sentence reduction because the district court based his sentence on a

framework that Amendment 750 retroactively changed.

      We review de novo a district court’s legal conclusions regarding the scope

of its authority under the Sentencing Guidelines. United States v. Moore, 541 F.3d

1323, 1326 (11th Cir. 2008). In liberally construing pro se pleadings, we hold pro

se litigants to a less stringent standard. Alba v. Montford, 517 F.3d 1249, 1252

(11th Cir. 2008).

      We have held that § 3582(c)(2) only provides a district court with the

discretion to reduce a sentence that was based on a sentencing range that has been

lowered by the Sentencing Commission. See Moore, 541 F.3d at 1327. Section

3582(c)(2) does not provide a basis for a de novo resentencing. United States v.

Bravo, 203 F.3d 778, 781 (11th Cir. 2000). If a defendant is a career offender, his

base offense level is generally determined under the career-offender guideline in

U.S.S.G. § 4B1.1 and not the drug-quantity guideline in U.S.S.G. § 2D1.1. See

Moore, 541 F.3d at 1327–28. As such, a retroactive amendment to the drug

quantity table at § 2D1.1 does not have the effect of lowering the career-offender-




                                          2
              Case: 12-14351     Date Filed: 04/09/2013   Page: 3 of 3


based guideline range within the meaning of § 3582(c)(2), and the district courts

are not authorized to reduce a sentence on that basis. See id.

      The district court properly denied Lundy’s § 3582(c)(2) request because he

was sentenced as a career offender. Amendment 750 did not lower his applicable

guideline range.

      AFFIRMED.




                                          3